EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian C. Anscomb (Reg. No. 48,641) on March 9, 2021.
The application has been amended as follows: 
In the claims:

1.  (Currently Amended): Dispersion comprising one or more protic solvents as a dispersion medium and the following base components dispersed in the dispersion medium:

one or more epoxides,
one or more matrix polymers, distinct from the one or more epoxides, and
at least one in modified form;
wherein the modification of the at least one polyamine adduct maintains or brings about insolubility of the at least one polyamine adduct 
wherein the modification of the at least one polyamine adduct also brings about an un-activated state of the at least one polyamine adduct, where the reactivity of the at least one polyamine adduct is inhibited until a subsequent activation restores the reactivity of the at least one polyamine adduct, and
in modified form is present in the dispersion in the form of particles, with 90% of the particles having a particle size in the range from 0.1 to 10 m as determined by laser diffractometry.

2.  (Currently Amended): Dispersion according to Claim 1, wherein the dispersion medium 

3.  (Currently Amended): Dispersion according to Claim 1, wherein the polyamine adduct of the at least one in modified form is selected from the group of consisting of a polyamine-epoxy adduct, a polyamine-isocyanate adduct, and mixtures thereof.

4.  (Currently Amended): Dispersion according to Claim 1, wherein the subsequent activation occurs at a 

5.  (Currently Amended): Dispersion according to Claim 1, wherein the polyamine adduct of the at least one polyamine adduct in modified form is the reaction product of bisphenol A diglycidyl ether and an aliphatic amine having at least 2 amine groups.

6.  (Previously Presented): Dispersion according to Claim 5, wherein the aliphatic amine having at least 2 amine groups is a cycloaliphatic amine.

of the at least one polyamine adduct in modified form is the reaction product of bisphenol A diglycidyl ether and (2-aminoethyl)cyclohexanamine.

8.  (Currently Amended): Dispersion according to Claim 1, wherein the at least one in modified form is in the form of particulate microcapsules 

9.  (Currently Amended): Dispersion according to Claim 8, wherein the particulate microcapsules are each formed of 
- a core comprising the reaction product of bisphenol A diglycidylether and (2-aminoethyl)cyclohexanamine, and
- a shell composed of a material having a melting point of at least 60°C.

10.  (Previously Presented): Dispersion according to Claim 1, wherein the one or more matrix polymers comprises one or more thermoplastic polymers having a softening point of between 40 and 120°C.

11.  (Previously Presented): Dispersion according to Claim 1, wherein the one or epoxides comprises one or more epoxide-group-containing compounds having an epoxide equivalent (EE) of 150 to 1500 g/mol.



13.  (Currently Amended): Dispersion according to Claim 1, wherein the base components are present in the dispersion in the following fractions, based in each case on the entirety of the base components:
[[(A)]] 48 to 98.5 wt% of the one or more matrix polymers,
[[(B)]] 1 to 44 wt% of the one or more epoxides and 
[[(C)]] 0.5 to 8 wt% of the at least one adduct in modified form.

14.  (Previously Presented): Dispersion according to Claim 1, further comprising an adhesion promoter in dispersed form.

15.  (Previously Presented): Dispersion according to Claim 14, wherein the adhesion promoter comprises 3-glycidyloxypropyltriethoxysilane.

16.  (Previously Presented): Dispersion according to Claim 1, further comprising one or more additional components in dispersed form.



18.  (Previously Presented): Dispersion according to Claim 1, wherein the one or more matrix polymers comprises thermoplastic polyurethane.

19.  (Previously Presented): Method for preparing a surface comprising coating a surface with a dispersion according to Claim 1 to form a coated surface and drying the coated surface.

20.  (Currently Amended): Dispersion according to Claim 2, wherein the dispersion medium 

21.  (Previously Presented): Dispersion according to Claim 1, wherein the one or more epoxides comprises at least two epoxide-group-containing compounds, at least one epoxide-group-containing compound having an epoxide equivalent (EE) of 150 to 225 g/mol, and at least one epoxide-group-containing compound having an epoxide equivalent (EE) of 400 to 1500 g/mol.

22.  (Previously Presented): Dispersion according to Claim 1, wherein the one or more epoxides comprises at least two epoxide-group-containing compounds, at least one epoxide-group-containing compound having an epoxide equivalent (EE) of 230 to 400 g/mol, and at least one epoxide-group-containing compound having an epoxide equivalent (EE) of 400 to 1500 g/mol.

three 

24.  (Currently Amended): Dispersion according to Claim 14, wherein the adhesion promoter is present in a fraction of up to 5 parts by weight per 100 parts by weight of base components.

25. (Currently Amended): Dispersion according to Claim 16, wherein the one or more additional components are selected from the group consisting of a tackifier resin, a thickener, a filler, a dye, an adhesion promoter, a defoamer, and a non-epoxide reactive resin.

26.  (Previously Presented): Method according to Claim 19, wherein the coated surface is dried down to a residual dispersion medium content of not more than 5 wt%, based on pre-dried weight of the dispersion medium on the coated surface.

27.  (Currently Amended): Dispersion according to claim 1, wherein the modification of the at least one polyamine adduct brings about insolubility of the at least one polyamine adduct in the one or more epoxides






28.    (Currently Amended): Dispersion according to Claim 1, wherein the modification of the at least one polyamine adduct maintains insolubility of the at least one polyamine adduct in the one or more epoxides 



* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 1-28 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the disclosure has been overcome by amendment.
The objection to claim 3 has been overcome by amendment.
The rejection of claims 9, 15, 17, and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection claims 1-6, 8, 10-13, 16-23, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Licht et al. (US 2007/0148445 A1) in view of Naderhoff (US Pat. No. 5,204,385) has been overcome by examiner’s amendment.
The rejection of claims 14, 15, and 24 under 35 U.S.C. 103 as being unpatentable over Licht et al. (US 2007/0148445 A1) in view of Naderhoff (US Pat. No. 5,204,385) and Sagiv et al. (US 2002/0002232 A1) has been overcome by examiner’s amendment.

Allowable Subject Matter
Claims 1-28 are allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 12, 2021